United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Los Angeles, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Brett E. Blumstein, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-920
Issued: July 9, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 7, 2013 appellant, through her attorney, filed a timely appeal from a
September 26, 2012 merit decision of the Office of Workers’ Compensation Programs (OWCP)
denying her occupational disease claim. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she developed
carpal tunnel, lumbar and cervical conditions in the performance of duty.
FACTUAL HISTORY
On April 10, 2011 appellant, then a 63-year-old mail handler equipment operator, filed an
occupational disease claim (Form CA-2) alleging that her repetitive employment duties caused
1

5 U.S.C. § 8101 et seq.

aninjury. She first became aware of her condition on January 4, 2011 and of its relationship to
her employment on April 5, 2011. Appellant stopped work on January 8, 2011 and notified her
supervisor on April 20, 2011. Appellant’s supervisor stated that for the last seven years
appellant worked as an equipment operator which encompassed operating mules and forklifts
and did not have any lifting requirements.
In an undated narrative statement, appellant provided a summary of the different
positions she held while working for the U.S. Postal Service (USPS)from 1983 to 2011. Her
duties included loading sacks, sorting mail, unloading hand trucks, lifting boxes and trays,
pushing loaded hampers weighing up to 1,000 pounds, unloading airline containers, pulling
loaded APC’s, lifting heavy mail sacks onto conveyer belts and loading skids on to dumpers and
belts. Appellant stated that from 2004 to 2011 she was an equipment operator and forklift and
mule driver. Her duties included using the forklift to load and unload pallets, skids and
equipment from trucks and driving the mule to the docks. Appellant was required to hook up
postal equipment which required strenuous pushing and pulling. Certain equipment weighed
from 2,000 to 3,000 pounds, which appellant had to push up a ramp to load onto dispatch trucks.
Appellant performed these duties for 8 to 10 hours a day, 5 to 6 days a week. She believed that
27 years of lifting, pushing and pulling sacks filled with mail and rolling equipment weighing
70 to 3,000 pounds caused or aggravated her injury. Appellant also noted that in July 2008 she
had a back and neck injury but returned to full duty without restrictions in December 2008.
In an April 8, 2011 disability certificate, Dr. Anthony H. Alter, a Board-certified
orthopedic surgeon, reported that appellant was totally incapacitated until June 15, 2011.
By letter dated April 26, 2011, OWCP informed appellant that the evidence of record was
insufficient to support her claim. Appellant was advised of the medical and factual evidence
needed and asked to respond to the provided questions within 30 days.
In an April 26, 2011 report, Dr. Leonel A. Hunt, a Board-certified orthopedic surgeon,
noted that appellant complained of low back pain radiating from her left hip to her lower leg with
numbness and tingling at the bottom of her foot and toes. Appellant’s symptoms began in
January 2011 with no specific incident and came on gradually, worse with standing and walking.
Upon physical examination and review of a January 2011 magnetic resonance imaging (MRI)
scan of the lumbar spine, Dr. Hunt diagnosed lumbar degenerative spondylolisthesis with
stenosis. He recommended an L4-5 decompression.
In a May 11, 2011 surgical report, Dr. Hunt advised that appellant underwent L4
laminectomy neck, L4-5 bilateral foraminotomies for decompression of nerve roots, L3-4
foraminotomies decompression of nerve roots and L5 laminotomies for her lumbar stenosis with
spondylolisthesis.
By decision dated June 16, 2011, OWCP denied appellant’s claim finding that the
evidence of record failed to establish that her back condition was causally related to the
established work activities.
By letter dated December 7, 2011 appellant, through counsel, requested reconsideration
of OWCP’s decision.

2

Diagnostic reports dated April 26 and May 11, 2011 were submitted from Dr. Donald S.
Cohen, a Board-certified diagnostic radiologist, who summarized imaging results of appellant’s
lumbar spine.
In a May 26, 2011 report, Dr. Hunt stated that appellant’s pain was improving postlumbar
laminectomy and decompression on May 11, 2011. He diagnosed lumbar spinal stenosis with
radiculopathy status post fusion.
In a November 15, 2011 report, Dr. Jacob E. Tauber, a Board-certified orthopedic
surgeon, noted that he evaluated appellant on October 15, 2011.He stated that she had been
employed by USPS since November 26, 1983 as a mail handler. Dr. Tauber noted that
appellant’s job duties included operating a forklift and loading and unloading airline containers,
conveyer belts and equipment. The physical requirements consisted of prolonged standing,
bending, twisting, stooping, repetitive movement of the upper extremities, lower extremities,
repetitive hand movement, gripping, grasping, torqueing, fine finger manipulation, lifting and
carrying. Appellant worked eight hours per day, five days a week and stopped work on
January 18, 2011 due to the intensity of her symptoms.
Dr. Tauber noted that, in approximately 2010, appellant was performing her usual and
customary work duties and experienced pain to her low back, radiating to her left hip and
leg.Appellant also experienced pain to her neck, shoulders, hands and wrists, which she
attributed to the repetitive nature of her job. As her symptoms gradually increased, she sought
treatment with Dr. Adler. In March/April 2011appellant sought treatment with an orthopedic
surgeon and was referred to Dr. Hunt who performed a lumbar laminectomy on May 11, 2011.
Dr. Tauber provided a history of injury, noting that she was involved in a motor vehicle accident
approximately four to five years prior and sustained injuries to her neck and back. Appellant
also sustained an industrial injury to her head and neck in 1989 and sustained a possible
industrial injury to her neck, back and one of her hands in 2009.2 She underwent medical
treatment for her prior injuries and reported a full recovery. Dr. Tauber reported that he
reviewed appellant’s diagnostic studies and records extensively, noting objective findings of
carpal tunnel syndrome (CTS) bilaterally, cervical radiculopathy and cervical stenosis with
confirmation of electrical studies. Upon physical examination, he diagnosed postlumbar
laminectomy for spinal stenosis, spondylolisthesis at L4-5, cervical stenosis with radiculopathy
and bilateral CTS.
Dr. Tauber opined that appellant’s extensive work duties of heavy lifting, bending,
stooping and repetitive motions with her upper extremities would have contributed to
degenerative disease in the cervical and lumbar spine where she had stenosis. Additionally,
repetitive motion duties were a classic cause of CTS. Dr. Tauber stated that strenuous and
repetitive motion duties over the period of time appellant worked for USPS beginning in 1983
was a known cause of contributing to her conditions.A portion of the degenerative condition in
her cervical and lumbar spine was caused by strenuous duties that she carried out in the course of
her employment. Dr. Tauber opined that appellant’s degenerative disc disease of the cervical
spine, cervical stenosis, cervical radiculopathy, bilateral CTS, lumbar stenosis with
2

The record before the Board contains no other information regarding appellant’s prior injuries and whether she
has any other workers’ compensation claims before OWCP.

3

spondylolisthesis and sciatica were all work related and that her surgery should be considered
related to her work duties.He further noted that her work duties were not the sole cause of her
condition as a spinal condition can result from degenerative disease. However, given the
strenuous nature of appellant’s duties, her work significantly contributed to her cervical and
lumbar stenosis and CTS. Dr. Tauber provided her with permanent work restrictions.
By decision dated September 26, 2012, OWCP affirmed its June 16, 2011 decision
finding that the medical evidence of record failed to establish that appellant’s diagnosed
conditions were causally related to the established factors of federal employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.3 These are the essential elements of every compensation claim regardless of
whether the claim is predicated on a traumatic injury or an occupational disease.4
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.5 The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence.
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.6
To establish a causal relationship between the condition, as well as any attendant
disability claimed and the employment event or incident, the employee must submit rationalized
medical opinion evidence based on a complete factual and medical background, supporting such
a causal relationship.7 The opinion of the physician must be one of reasonable medical certainty
3

Gary J. Watling, 52 ECAB 278 (2001); Elaine Pendleton, 40 ECAB 1143, 1154 (1989).

4

Michael E. Smith, 50 ECAB 313 (1999).

5

Elaine Pendleton, 40 ECAB 1143 (1989).

6

See Roy L. Humphrey, 57 ECAB 238, 241 (2005);Ruby I. Fish, 46 ECAB 276, 279 (1994).

7

See 20 C.F.R. § 10.110(a); John M. Tornello, 35 ECAB 234 (1983).

4

and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant. This
medical opinion must include an accurate history of the employee’s employment injury and must
explain how the condition is related to the injury. The weight of medical evidence is determined
by its reliability, its probative value, its convincing quality, the care of analysis manifested and
the medical rationale expressed in support of the physician’s opinion.8
ANALYSIS
OWCP accepted that appellant engaged in repetitive activities using the upper extremities
including lifting, bending, stooping, standing and carrying as a mail handler equipment operator.
It denied her claim, however, on the grounds that the evidence failed to establish a causal
relationship between the activities and her bilateral CTS, cervical conditionor lumbar condition.
The Board finds that the medical evidence of record is insufficient to establish that appellant’s
conditions are causally related to factors of her federal employment as a mail handler equipment
operator.
In a November 15, 2011 medical report, Dr. Tauber reported that he evaluated appellant
on October 15, 2011 for an injury that occurred on January 4, 2011. He noted that she worked
for USPS since November 1983 and worked eight hours per day, five days a week. Appellant’s
physical duties entailed operating a forklift, loading and unloading airline containers, conveyer
belts and equipment, which consisted of prolonged standing, bending, twisting, stooping,
repetitive movement of the upper extremities, lower extremities, repetitive hand movement,
gripping, grasping, torqueing, fine finger manipulation, lifting and carrying. Dr. Taber noted that
appellant’s lower back and leg pain began in 2010. He provided a history of prior injuries which
includedinjuries to her neck and back from a motor vehicle accident four to five years ago, an
industrial injury to her head and neck in 1989 and a possible industrial injury to her neck, back
and one of her hands in 2009. Appellant stated that she underwent medical treatment for all prior
injuries and fullyrecovered. Upon physical examination and review of diagnostic studies,
Dr. Tauber diagnosed postlumbar laminectomy for spinal stenosis, spondylolisthesis at L4-5,
cervical stenosis with radiculopathy and bilateral CTS.
Dr. Tauber opined that appellant’s extensive work duties of heavy lifting, bending,
stooping and repetitive motions with her upper extremities would have contributed to
degenerative disease in the cervical and lumbar spine where she had stenosis. He stated that
these repetitive motions also contributed to her bilateral CTS. Dr. Tauber noted that the act of
strenuous and repetitive motion duties over the period of time appellant worked for USPS
beginning in 1983 was a known cause of contributing to her conditions. He stated that a portion
of the degenerative condition in her cervical and lumbar spine was caused by her strenuous
duties that she carried out in the course of her employment. Thus, Dr. Tauber opined that
appellant’s degenerative disc disease of the cervical spine, cervical stenosis, cervical
radiculopathy, bilateral CTS, lumbar stenosis with spondylolisthesis and sciatica were all
workrelated and that her surgery should also be considered related to her work duties. He further
noted that her work duties were not the sole cause of her condition, as a spinal condition can
8

James Mack, 43 ECAB 321 (1991).

5

result from degenerative disease, but given the strenuous nature of her duties, work significantly
contributed to her cervical and lumbar stenosis and CTS.
The Board finds that the opinion of Dr. Tauber is not well rationalized. Dr. Tauber’s
report establishes multiple diagnoses, including degenerative disc disease of the cervical spine,
cervical stenosis, cervical radiculopathy, bilateral CTS, lumbar stenosis with spondylolisthesis
and sciatica. He opined that appellant’s repetitive work duties of heavy lifting, bending,
stooping and motions with her upper extremities contributed to her conditions. Dr. Tauber
failed, however, to adequately explain how the repetitive movements caused or aggravated her
conditions other than offering a generalized opinion that strenuous and repetitive work
contributed to degenerative disease in the cervical and lumbar spine. Hestated that prolonged
standing, bending, twisting, stooping, repetitive movement of the upper extremities, lower
extremities, repetitive hand movement, gripping, grasping, torqueing, fine finger manipulation,
lifting and carrying as appellant’s employment duties. Dr. Tauber did not specify how often she
was required to perform various tasks or the frequency of other physical movements. While
Dr. Tauber provided multiple diagnoses and named the various functions of her employment
duties, it is unclear which movements and tasks contributed to which conditions. As he failed to
provide a sufficient explanation as to the mechanism of injury, his statement that appellant
suffered a work-related injury is equivocal in nature and of limited probative value.9
The Board further notes that Dr. Tauber failed to provide an adequate and detailed
medical history. Dr. Tauber indicated that appellant’s lumbar and cervical conditionswere
degenerative in nature and therefore a result of wear and tear. He failed to provide detailed
findings on her diagnostic reports other than generally stating that he had reviewed x-rays, MRI
scan reports and electrical studies. It is unclear what medical reports and records Dr. Tauber
reviewed and relied upon when providing his opinion on the cause of appellant’s injuries. He
also mentioned prior injuries including a neck and back injury from a motor vehicle accident
around 2005/2006, a head and neck injury from a 1989 industrial injury and a 2009 industrial
neck, back and hand injury. No other details were provided regarding appellant’s prior injuries
making it unclear if her current diagnoses were caused by factors of her federal employment as
alleged, a result of a different work-related incident or caused by a nonwork-related incident. It
also appears that Dr. Tauber did not have a complete and accurate history of her injuries as he
made no mention of her July 2008 neck and back injury which was noted by appellant in her
narrative statement.Furthermore, he noted that appellant had a preexisting lumbar and cervical
degenerative condition. While Dr. Tauber stated that her strenuous work duties contributed to
her preexisting condition, he failed to explain how these tasks and movements would cause her
greater injury. The medical history as provided by him does not provide sufficient detail or
clarity on whether appellant’s current conditions are caused or aggravated by a preexisting
condition or her repetitive employment duties as a mail handler equipment operator.
The Board notes that Dr. Tauber did not evaluate appellant until October 15, 2011.
Though appellant has claimed an occupational exposure, his report stated that she sustained an
injury on January 4, 2011. While her Form CA-2 notes January 4, 2011 as the date she first
became aware of her condition, it is unclear if a traumatic injury, either industrial or
9

S.W., Docket No. 08-2538 (issued May 21, 2009).

6

nonindustrial, occurred on that date. Dr. Tauber noted no additional details about the mechanism
of injury, failed to adequately address appellant’s medical history and did not explain how the
accepted factors of federal employment caused or contributed to her multiple injuries. Medical
reports without adequate rationale on causal relationship are of diminished probative value and
do not meet an employee’s burden of proof.10 The opinion of a physician supporting causal
relationship must rest on a complete factual and medical background supported by affirmative
evidence, address the specific factual and medical evidence of record and provide medical
rationale explaining the relationship between the diagnosed condition and the established
incident or factor of employment.11 Dr. Tauber’s report does not meet that standard and is
insufficient to meet appellant’s burden of proof.12
The remaining medical evidence of record is also insufficient to establish appellant’s
claim. While the reports of Dr. Hunt and Dr. Cohen provide findings on her lumbar condition
and establish that she underwent lumbar laminectomy and decompression on May 11, 2011, they
fail to state any opinion on causal relationship and are of limited probative value.13
On appeal, counsel for appellant argues that the medical reports submitted are sufficient
to establish her claim or to warrant further development of the evidence. Proceedings under
FECA are not adversarial in nature, nor is OWCP a disinterested arbiter. While OWCP shares
responsibility in the development of the evidence to see that justice is done, it is appellant’s
burden of proof to submit the evidence necessary to establish her claim.14 The Board has
reviewed the medical evidence and no physician has provided a rationalized opinion that
herdegenerative disc disease of the cervical spine, cervical stenosis, cervical radiculopathy,
bilateral CTS, lumbar stenosis with spondylolisthesis and sciatica were caused or aggravated by
her accepted federal employment duties.15 The generalized statements on causal relationship
made by Dr. Tauber do not raise an uncontroverted inference between appellant’s condition and
the identified employment factors to require further development of the medical evidence and
case record by OWCP.16
In the instant case, the record lacks rationalized medical evidence establishing a causal
relationship between appellant’s degenerative disc disease of the cervical spine, cervical stenosis,
cervical radiculopathy, bilateral CTS, lumbar stenosis with spondylolisthesis and sciatica and
factors of her federal employment as a mail handler equipment operator. As such, appellant has
failed to meet her burden of proof.

10

Ceferino L. Gonzales, 32 ECAB 1591 (1981).

11

See Lee R. Haywood, 48 ECAB 145 (1996).

12

C.B., Docket No. 08-1583 (issued December 9, 2008).

13

C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 08-2214 (issued May 6, 2009).

14

Phillip L. Barnes, 55 ECAB 426 (2004).

15

G.S., Docket No. 10-2231 (issued July 1, 2011).

16

C.f.Jimmy A. Hammons, 51 ECAB 219 (1999); John J. Carlone, 41 ECAB 354 (1989).

7

Appellant may submit additional evidence, together with a written request for
reconsideration, to OWCP within one year of the Board’s merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.606 and 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that her
bilateral CTS, lumbar and cervical conditions are causally related to the accepted factors of her
federal employment as a mail handler equipment operator.
ORDER
IT IS HEREBY ORDERED THAT the September 26, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 9, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

